BUTTLER, J.,
dissenting.
The majority summarizes its holding in the last paragraph of its opinion:
*595“Walking up to a person in a public place in the middle of the day with other people around and asking a question is not conduct significantly beyond that accepted in ordinary social intercourse. As pointed out in Holmes [State v. Holmes, 311 Or 400, 813 P2d 28 (1991)], the fact that the defendant knows it is a police officer does not transform the encounter into a seizure or a stop. Even if defendant believed that he was not free to leave, that belief was not objectively reasonable under the circumstances. The trial court did not err in denying defendant’s motion to suppress.” 109 Or App at 594.
If that were all there were to this case, I would agree.
However, defendant contends that Officer Field’s combined actions of confronting him in the booth, blocking his exit, asking, “What do you have in your hands?” and shining his flashlight on his hand amounted to a stop that was not supported by a reasonable suspicion that he had committed a crime. The trial court did not find that a person would not reasonably believe that Field had intended to significantly restrict, interfere with or otherwise deprive him of his freedom of movement.1 See State v. Holmes, 311 Or 400, 409, 813 P2d 28 (1991). Instead, it found that Field did not intend to prevent defendant from leaving. Therefore, it concluded there was no stop. Presumably, the majority agrees that the trial court erred in applying that legal test.
The question is not whether Field intended to restrain defendant’s liberty, but whether it was objectively reasonable, under all of the circumstances, for defendant to believe that the officer intended to restrain his liberty. State v. Holmes, supra; State v. Kennedy, 290 Or 493, 624 P2d 99 (1981); State v. Johnson, 105 Or App 587, 805 P2d 747 (1991). Defendant had just been served his meal when Field approached him, stood by the bench on which he was seated, physically blocking defendant’s only exit, and asked him what he had in his hand. When defendant did not answer, Field shined his flashlight on defendant’s right hand. Under all of those circumstances, it would be objectively reasonable for a *596person to believe that Field intended to restrict, interfere with, or otherwise deprive him of his freedom of movement. It was not necessary for defendant to abandon his meal and to attempt to force his way by Field in order to test Field’s intention. Therefore, the encounter was a stop.
The state contends that, even if the encounter was a stop, Field reasonably suspected that defendant had committed a crime. It relies on these facts: Defendant was an admitted drug addict; he knew Hebert, a suspected drug dealer; Hebert had just been involved with another person in activity that Field suspected was a drug deal; the area was a high crime area; and defendant had his hand between his legs and looked surprised when he saw Field. Reasonable suspicion must be based on specific, articulable facts known to or observed by the stopping officer. ORS 131.605(4); ORS 131.615(1); State v. Valdez, 277 Or 621, 629, 561 P2d 1006 (1977).
On similar facts, we held that the officer lacked the reasonable suspicion necessary to support a stop. In State v. Moya, 97 Or App 375, 775 P2d 927 (1989), the officers were patrolling an area of intense drug trade and knew that persons who had purchased drugs inside a hotel often consumed them in parked cars nearby. One of the officers had seen the defendant four days earlier parked by the hotel and observed her again on the evening in question. As the officers pulled alongside her car, they noticed her looking at something in her lap. When she looked up and saw them, she appeared surprised and moved her purse. In response to the questions, “What are you doing?” and “What’s in the purse?”, she replied, “Nothing. It wasn’t even in my purse.” The purse was seized and was later found to contain cocaine. We reversed the trial court’s denial of the defendant’s motion to suppress, noting that
“the officers did not see any drugs or drug paraphernalia before stopping her. There is nothing remarkable about examining something in one’s hands, appearing startled at a sudden confrontation with the police or denying the suggestion that one is involved in wrongdoing. When all is said and done, police suspected defendant for simply being where she was. That is an insufficient basis for a stop.” 97 Or App at 378.
*597Similarly, in this case, nothing connected defendant to any of the activities that had occurred earlier outside the restaurant. I would hold that the facts do not support a reasonable suspicion that defendant had committed a crime before Field saw the baggie, which was after defendant had been stopped.
Because I would reverse and remand for a new trial, I dissent.
De Muniz, J., joins in this dissent.

 The trial court said:
“The Court [finds] that the placement of Officer Field by the booth was not designed to prevent the defendant to leave, it was not intended by Officer Field to prevent the defendant to leave and that the inquiry between the defendant and Officer Field was simply inquiry as a matter of interest. That no stop had occurred * *